Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-8-2006

USA v. Jones
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4736




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Jones" (2006). 2006 Decisions. Paper 1470.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1470


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              _________________

                                    No. 04-4736
                                 _________________

                          UNITED STATES OF AMERICA,

                                           v.

                                BARNSWELL JONES,
                                            Appellant
                                 ________________

                                     Appeal from the
                           United States District Court for the
                             Eastern District of Pennsylvania
                                (D.C. No. 04-cr-00125-3)
                     District Judge: The Honorable Robert F. Kelly
                                   ________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   March 3, 2006
                                 ________________

                Before: SLOVITER and FUENTES, Circuit Judges, and
                               RESTANI*, Judge

                                 (Filed: March 8, 2006)
                                   _______________

                                     OPINION
                                  _______________


________________________
       *Honorable Jane A. Restani, Chief Judge of the United States Court of
International Trade, sitting by designation.
RESTANI, Judge.

         Barnswell Jones (“Jones”) appeals his conviction for possession of a firearm by a

convicted felon in violation of 18 U.S.C. § 922(g)(1) (2000), arguing that the government

failed to provide sufficient evidence to support his conviction. The Court has jurisdiction

pursuant to 28 U.S.C. § 1291 (2000) and affirms Jones’ conviction.

                          I. Procedural and Factual Background

         On September 17, 2003, six law enforcement officers from the Berks County,

Pennsylvania, Sheriff’s Office Fugitive Task Force (“Task Force”) executed an active

bench warrant against Jones. The Task Force found Jones and his co-defendant,

Tremaine Buie (“Buie”), at a jewelry store at the Fairgrounds Square Mall in Reading,

Pennsylvania. Upon seeing the Task Force, Jones grabbed Buie and pulled Buie between

him and the Task Force. The Task Force drew their firearms against Jones and

announced that they were the police. Jones then threw Buie on the floor and ran towards

the mall exit. Five members of the Task Force pursued Jones and tackled him by the mall

exit.1

         During the struggle, four members of the Task Force witnessed a handgun in the

waistband of Jones’ pants. At trial, Deputy Sheriff James Gresh testified that he saw a




         1
       One member of the Task Force, Deputy Sheriff Juan Munoz, stayed behind with
Buie. While detaining Buie, Deputy Sheriff Munoz discovered “the butt of [a] gun
hanging out of [Buie’s] waist in his holster.” Trial Tr. 122:5–6, Sept. 13, 2004. The
handgun found on Buie was a Black Star Inarms .40 caliber handgun. Id.

                                              2
gun on the “front side tucked in [Jones’] pants.” Trial Tr. 10:12–13. U.S. Deputy

Marshal Brian Hicks stated on direct examination that “[t]he gun was tucked into [Jones’]

waistband,” id. at 35:6–7, while Deputy Sheriff Mandy Miller testified that she saw a gun

“[i]n [Jones’] waistband . . . . falling out of his . . . pants,” id. at 51:20–21. Finally,

Deputy Sheriff Gary Cirulli also testified that he “spotted a gun come out of [Jones’]

waistband.” Id. at 93:17.

       After restraining Jones, Deputy Sheriff Cirulli retrieved the gun from Jones and

brought it to the police station where Special Agent Timothy Wilson of the Bureau of

Alcohol, Tobacco, Firearms, and Explosives identified it as a Taurus Model PP92.

Special Agent Wilson also processed Jones’ arrest but did not conduct a fingerprint

analysis on the handgun or bullets. Sergeant Robert F. Johnson of the Berks County

Automated Fingerprint Identification System Laboratory explained that a fingerprint

evidence analysis is conducted only “when [law enforcement does not] know who had

[the evidence] or who it belongs to.” Trial Tr. 28:10–12, Sept. 14, 2005.

       At trial, Jones denied that he had the gun, testifying that he “was never in

possession of that gun.” Id. at 36:11. He stated that on the day of the arrest “[t]he only

gun mentioned was the one that Tremaine Buie had.” Id. at 41:23–24.

       On September 15, 2004, Jones was convicted by a jury for possession of a firearm

by a convicted felon in violation of 18 U.S.C. § 922(g)(1). He was later sentenced to 120

months’ imprisonment. Jones filed a timely appeal, arguing that there was insufficient



                                                3
evidence to support his conviction. We disagree.

                                       II. Discussion

       To convict a defendant of a violation of 18 U.S.C. § 922(g)(1), the government

must prove three elements beyond a reasonable doubt: (1) the defendant was previously

convicted of a crime punishable by imprisonment for a term exceeding one year; (2) the

defendant knowingly possessed a firearm; and (3) the firearm had passed in interstate or

foreign commerce. United States v. Dodd, 225 F.3d 340, 344 (3d Cir. 2000). On appeal,

Jones only contests the second element of the crime. Jones argues that there is

insufficient evidence to support his conviction because he testified that he did not have a

gun and because the government failed to provide fingerprint evidence linking him to the

gun.

       In reviewing a sufficiency of evidence claim, we view the evidence in the light

most favorable to the government. United States v. Wolfe, 245 F.3d 257, 261 (3d Cir.

2001) (citation omitted). We will sustain a verdict if “any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” United States v.

Dent, 149 F.3d 180, 187 (3d Cir. 1998) (citation omitted). Thus, an appellant challenging

the sufficiency of evidence bears a “very heavy burden.” Id. at 187 (quoting United

States v. Gonzalez, 918 F.2d 1129, 1132 (3d Cir. 1990)).

       In the present case, there is sufficient evidence to sustain Jones’ conviction. At

trial, four law enforcement officers consistently testified that they saw a gun tucked into



                                              4
Jones’ waistband. Jones is the only witness who contradicts the testimony of the officers.

Given the “particularly deferential standard of review when deciding whether a jury

verdict rests on legally sufficient evidence,” the testimony of the four law enforcement

officers is sufficient evidence from which a reasonable jury could find that Jones

possessed a handgun. Id. at 187. With respect to Jones’ contradictory testimony, the

Court “presume[s] that the jury properly evaluated [the] credibility of the witnesses,

found the facts, and drew rational inferences.” United States v. Iafelice, 978 F.2d 92, 94

(3d Cir. 1992) (citing United States v. Coleman, 811 F.2d 804, 807 (3d Cir. 1987)). It is

not the Court’s job to “re-weigh the evidence presented at trial or reassess the credibility

of the witnesses.” United States v. Al Hedaithy, 392 F.3d 580, 605 (3d Cir. 2004) (citing

Glasser v. United States, 315 U.S. 60, 80 (1942)).

       Moreover, contrary to Jones’ argument, the failure to provide a fingerprint analysis

does not amount to insufficient evidence. See United States v. Jurbala, No. 04-94-GMS,

2005 WL 2234609, at *3 (3d Cir. Sept. 14, 2005); United States v. Moore, 208 F.3d 411,

413 (2d Cir. 2000); United States v. White, 81 F.3d 80, 82 (8th Cir. 1996) (citing United

States v. Haney, 23 F.3d 1413, 1416–17 (8th Cir. 1994)). The government is not required

to provide fingerprint evidence, see 18 U.S.C. § 922(g)(1), and a rational jury could

weigh the testimony of the four law enforcement officials more heavily than the absence

of fingerprint evidence.

       Accordingly, we will affirm Jones’ judgment of conviction and sentence.



                                              5